              Case 6:19-bk-04848-CCJ              Doc 14       Filed 08/07/19       Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
IN RE:

ASHBY ALLAN MCCLANAHAN JR.                                            CASE NO. 6:19-bk-04848
      Debtor.                                                         Chapter 7
_________________________________/

                    AMENDED MOTION FOR LEAVE TO WITHDRAW
                   AS COUNSEL FOR ASHBY ALLAN MCCLANAHAN JR.
NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING Pursuant to Local Rule 2002-
4, the Court will consider the relief requested in this paper without further notice or hearing unless a party in
interest files a response within fourteen (14) days from the date set forth on the attached proof of service, plus
an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Bankruptcy
Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801and serve a copy on the movant’s
attorney, Marie S.M. Dickinson, P.O. Box 667, Sanford, FL 32772 , and any other appropriate persons within
the time allowed. If you file and serve a response within the time permitted, the Court will either schedule
and notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose the
relief requested in the paper, will proceed to consider the paper without further notice or hearing, and may
grant the relief requested.

         The undersigned attorney hereby move the Court for leave to withdraw as counsel for
Ashby Allan McClanahan Jr. in the above styled matter and to have her name removed from the
service list in this matter and be relieved of all further responsibilities to Ashby Allan
McClanahan Jr. in this matter.
         Counsel has good cause to make this motion, and circumstances have arisen that prevent
the undersigned attorney from continuing to represent Ashby Allan McClanahan Jr., specifically,
the undersigned has accepted a position with the State of Florida Guardian Ad Litem office and
is unable to continue to represent private parties.
         The Debtor, Ashby Allan McClanahan Jr., having been notified of the necessity of the
withdraw, has executed a Consent to Withdraw that is attached to this Motion.
         Counsel suggest that the customary thirty-day period for new counsel to be retained be
enlarged and that the Debtor be permitted sixty days in which to procure new representation.
         Counsel requests that the 341 meeting, currently scheduled August 22, 2019, be
rescheduled until such time as the Debtor has obtained legal counsel.
             Case 6:19-bk-04848-CCJ          Doc 14     Filed 08/07/19     Page 2 of 4



        Counsel believes that withdraw can be accomplished without material adverse effect on
the interests of the parties.
        For the reasons set forth in this Motion, Counsel respectfully requests that the Court enter
an order allowing for the undersigned counsel’s withdraw.

                                                              ______________________________
                                                              MARIE S. DICKINSON, ESQUIRE
                                                              Florida Bar Number 126215
                                                              P.O. Box 667
                                                              Sanford, FL 32772
                                                              Phone: 407.322.6012
                                                              Facsimile: 407.386.7229
                                                              E-Mail:
                                                              servicedickinsonlaw@gmail.com

                                 CERTIFICATE OF MAILING

        I HEREBY CERTIFY that a true and correct copy of this pleading has been provided
by U.S. Mail, postage prepaid, or electronic delivery, to those creditor’s and/or parties in interest
listed on the Court’s matrix attached hereto, this 8th day of August, 2019.


                                                              ______________________________
                                                              MARIE S. DICKINSON, ESQUIRE
                                                              Florida Bar Number 126215
                                                              P.O. Box 667
                                                              Sanford, FL 32772
                                                              Phone: 407.322.6012
                                                              Facsimile: 407.386.7229
                                                              E-Mail:
                                                              servicedickinsonlaw@gmail.com
            Case 6:19-bk-04848-CCJ         Doc 14    Filed 08/07/19   Page 3 of 4



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
IN RE:

ASHBY ALLAN MCCLANAHAN JR.                                 CASE NO. 6:19-bk-04848
      Debtor.                                              Chapter 7
_________________________________/

                        CONSENT TO WITHDRAW OF COUNSEL

TO:      ASHBY ALLAN MCCLANAHAN JR.
         P.O. BOX 667
         SANFORD, FL 32772


         COMES NOW, ASHBY ALLAN MCCLANAHAN JR., and hereby consents to the
withdraw of MARIE DICKINSON, ESQUIRE as my counsel of record in the above-styled
cause. Due to an unforeseen change in circumstances, I request that the aforementioned counsel
is relieved from any future representation on my behalf.



              7th
Dated: August ___, 2019.                     _________________________________
                                             ASHBY ALLAN MCCLANAHAN JR.
Label Matrix for local noticingCase 6:19-bk-04848-CCJ         Doc
                                              Florida Department of 14
                                                                     RevenueFiled 08/07/19   Page   4 of
                                                                                              Internal    4 Service
                                                                                                       Revenue
113A-6                                        Bankruptcy Unit                                 Post Office Box 7346
Case 6:19-bk-04848-CCJ                        Post Office Box 6668                            Philadelphia PA 19101-7346
Middle District of Florida                    Tallahassee FL 32314-6668
Orlando
Wed Aug 7 21:45:39 EDT 2019
Seminole County Tax Collector                 United States Trustee - ORL7/13                 Ashby Allan McClanahan Jr
Post Office Box 630                           Office of the United States Trustee             PO Box 667
Sanford FL 32772-0630                         George C Young Federal Building                 SANFORD, FL 32772-0667
                                              400 West Washington Street, Suite 1100
                                              Orlando, FL 32801-2210

Marie S.M. Dickinson                           Richard B Webber                               End of Label Matrix
Marie S.M. Dickinson, Esquire                  Post Office Box 3000                           Mailable recipients    7
Post Office Box 667                            Orlando, FL 32802-3000                         Bypassed recipients    0
Sanford, FL 32772-0667                                                                        Total                  7
